Citation Nr: 1205575	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-44 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for rotoscoliosis with bilateral sacroiliac pain, muscle spasm and tenderness, claimed as thoracolumbar scoliosis.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 1994 to August 1995 and from November 2002 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) from January 2010 and September 2010 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in June 2011.  A transcript is of record. 

The Veteran was originally awarded service connection for thoracolumbar scoliosis in a May 2006 rating decision and was assigned a 20 percent evaluation effective July 6, 2005.  A January 2010 rating decision reduced the evaluation to 10 percent, effective August 5, 2009.  The September 2010 rating decision stated that there was clear and unmistakable error in implementing the reduced evaluation, and therefore the 20 percent evaluation would remain assigned.  The Veteran subsequently indicated on her VA Form 9, Appeal to the Board of Veterans Appeals, and at the June 2011 hearing that she is seeking an evaluation in excess of 20 percent for rotoscoliosis with bilateral sacroiliac pain, muscle spasm and tenderness, claimed as thoracolumbar scoliosis.

The issue of whether new and material evidence has been submitted to reopen the previously denied claim of service connection for bladder incontinence has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

A claim for increased evaluation includes a claim for TDIU, where there is evidence of unemployment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is unemployed.  However, she has also specifically alleged that unemployment is related to all her service connected disabilities.  A TDIU claim is therefore inferred and listed above as an issue on appeal, but is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's rotoscoliosis with bilateral sacroiliac pain, muscle spasm and tenderness, claimed as thoracolumbar scoliosis, is manifested by flexion to greater than 30 degrees, with no findings of ankylosis or the functional equivalent.

2.  The Veteran served on active duty in Southwest Asia during the Persian Gulf War era.

3.  The Veteran's fibromyalgia can be attributed to her service in Southwest Asia. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for rotoscoliosis with bilateral sacroiliac pain, muscle spasm and tenderness, claimed as thoracolumbar scoliosis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2011).

2.  The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
	
Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  A May 2009 letter satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The May 2009 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records (STRs) and VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  At the June 2011 Board hearing, the Veteran identified additional private medical records not yet associated with the claims file.  She has since obtained and submitted those records, along with a waiver of initial RO consideration.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  Adequate VA examinations were conducted for the Veteran's back in August 2009.  The Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  All required clinical findings are reported.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The claim for service connection for fibromyalgia is being granted in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist for this issue was harmless. 

Increased Evaluation 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

When rating joints including the back, under 38 C.F.R. § 4.59, painful motion is an important factor of disability.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. (2011).  The rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under Code 5243, disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  Early degenerative disc disease has been diagnosed.

Although the Veteran has reported being "wiped out" on occasion, there is no record of any order or directive from a doctor requiring bed rest.  Post service treatment records reflect no periods of bed rest or total incapacitation.  In the absence of any medical statement indicating that bed rest and regular treatment were required, the definition of "incapacitating episode" has not been met at any time during the appellate period.  Evaluation under these criteria is therefore not appropriate.

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

At February 2008 private treatment at the K. clinic the Veteran complained of chronic, daily pain with more severe intermittent exacerbations.  The pain was located in the low back and radiated to the buttocks and back of the knees, and it was greater on the left than the right.  Physical therapy had not improved the pain.  A February 2008 MRI of the lumbar spine showed early degenerative disc disease without evidence of a significant area of neurological impairment.

April 2008 private treatment records indicate that the Veteran had pain that went down her legs.  Examination of the lumbar spine showed tenderness to palpation in the midline at L5-L5, and there was no deformity or scars.  Examination of the legs revealed no sensory or motor deficit and reflexes in the knees were normal.  Straight leg raises elicited lower back pain at more than 70 degrees elevation bilaterally.  The Veteran received a lumbar epidural steroid injection.

The Veteran had a VA examination for the spine in August 2009.  She reported having low back pain with lifting, walking too far, and any exercise.  There was a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was constant, throbbing and severe.  It radiated into the legs, neck and arms.  Flare-ups occurred on a daily basis and the Veteran was very limited in her ability to care for her children.  At the end of the day all the Veteran was able to do was able to lie down and at least two times a week she was "wiped out."  The examination report indicates that she was unable to walk for more than a few yards.

On examination the Veteran's gait was normal.  There was kyphosis, lumbar flattening, and scoliosis.  There was not lumbar lordosis, reverse lordosis or ankylosis.  The thoracic spine had spasms, guarding, pain without motion, and tenderness, and there was not atrophy or weakness.  The muscle spasm, localized tenderness and guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor, sensory, and reflex examinations were normal in regards to the thoracolumbar spine.  Range of motion was flexion 0 to 78 degrees, extension was 0 to 20 degrees, left lateral flexion was 0 to 20 degrees, left lateral rotation was 0 to 30 degrees, right lateral flexion was 0 to 25 degrees, and right lateral rotation was 0 to 30 degrees.  There was objective evidence of pain on active range of motion.  With repetitive motion, range of motion was limited to flexion 0 to 70 degrees, extension was 0 to 20 degrees, left lateral flexion was 0 to 17 degrees, left lateral rotation was 0 to 30 degrees, right lateral flexion was 0 to 20 degrees, and right lateral rotation was 0 to 30 degrees due to pain.  Lasegue's sign was positive and testing for non-organic physical signs was negative.  X-rays showed mild rotoscoliosis with minimal degenerative change and moderate disc narrowing at L5-S1.  The examiner indicated that there were no incapacitating episodes due to intervertebral disc syndrome.

The examiner felt that the effects of the back disability on daily activities were that the Veteran could not play sports.  In addition, there was a severe effect on exercise, recreation and traveling, a moderate effect on chores and shopping, and a mild effect on bathing and dressing.  She was very limited in performing child care and housework.

The Veteran is not entitled to an evaluation of 40 percent, the next highest available, for rotoscoliosis with bilateral sacroiliac pain, muscle spasm and tenderness, claimed as thoracolumbar scoliosis.  No measurement of the range of motion approaches a limit of 30 degrees of flexion, even upon consideration of the actual functional impairment due to pain, weakness, fatigue, incoordination, or lack of endurance.  There is no finding of ankylosis at any time, or the functional equivalent thereof.  Therefore, the Veteran cannot qualify for a schedular 40 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5237.  

Consideration has been given to "staged ratings" (i.e., different percentage ratings for different periods of time) since the date when service connection was made effective.  Hart, supra.  There is no identifiable period of time since the effective date of service connection during which the thoracolumbar spine was more disabling than reflected in the 20 percent rating.  Thus, "staged ratings" are not supported by the record in this case.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular criteria in this case are adequate.  Ratings in excess of that assigned are provided for greater degrees of thoracolumbar spine impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, and allows for greater degrees of disability than currently shown, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.

The preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for bilateral sacroiliac pain, muscle spasm and tenderness, claimed as thoracolumbar scoliosis.  There is no doubt to be resolved, and an increased rating is not warranted.  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In addition to the general service connection law discussed above, service connection may be established for a veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or after service, to a degree of 10 percent or more, not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2011); 76 Fed. Reg. 81834 (Dec. 29, 2011).  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined.  38 U.S.C.A. § 101(33).  A qualifying disability includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome.  Medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, which is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(i)(A-B).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a)(2-5).

The Veteran's DD Form 214 from her second period of active service indicates that she served in Kuwait and Iraq as part of Operation Iraqi Freedom from January 2004 to January 2005.  Therefore, she is a "Persian Gulf veteran" as defined by regulation.  See 38 C.F.R. § 3.317.

At January 2009 VA primary care treatment it was noted that the Veteran had had musculoskeletal and possible radicular pain for some time.  The Veteran indicated that the pain had been "building up" and was constant.  She moved with no obvious discomfort but had diffuse tenderness to even mild palpation to the sacroiliac areas, mid-scapular area, low cervical area, triceps, biceps, and quadriceps.  The treating physician felt that it was probably some sort of myofascial pain disorder but did not know whether it was fibromyalgia.  

At VA treatment later in January 2009 the Veteran was diagnosed with a typical case of fibromyalgia/myofascial pain/chronic fatigue syndrome, and it was associated to depression, insomnia and the classical tender points.  The Veteran had not responded to medication and the fibromyalgia was compounded by posttraumatic stress disorder with agoraphobia.

The Veteran had a VA examination for fibromyalgia in August 2009.  The current symptoms of fibromyalgia were trigger points, unexplained fatigue, sleep disturbance, paresthesias, headaches, alternating diarrhea and constipation, depression, difficulty concentrating, and musculoskeletal symptoms.  The musculoskeletal symptoms were widespread pain, stiffness, muscle weakness, achiness, myalgia, arthralgia, and decreased exercise tolerance.  The pain was in the neck, legs and back.  The symptoms were constant or nearly constant and precipitating events were emotional stress, insufficient sleep and overexertion.  There were no alleviating factors and there numerous tender points on both sides of the body.  The examiner diagnosed the Veteran with active fibromyalgia with associated chronic fatigue syndrome.

The record shows that the Veteran has been diagnosed with fibromyalgia and that it is chronic since she has had it for over six months.  Therefore, the Veteran's fibromyalgia is service connected under 38 C.F.R. § 3.317 based on her service in Southwest Asia.


ORDER

Entitlement to an evaluation in excess of 20 percent for bilateral sacroiliac pain, muscle spasm and tenderness, claimed as thoracolumbar scoliosis, is denied.

Service connection for fibromyalgia is granted.


REMAND

The August 2009 VA examination report for the back indicates that the Veteran was very limited in regards to work and that she was trying to remain in her occupation.  She had missed a week from work in the past 12 months due to severe back pain.  The examiner indicated that there were significant effects on the Veteran's occupation as an administrative assistant.  The Veteran had been assigned different duties and her employer was very accommodating.  

The August 2009 examination report for fibromyalgia indicates that it had significant effects on the Veteran's occupation due to decreased concentration, poor social interaction, decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the extremities, and pain.  The Veteran had been assigned different duties at work and was unable to continue with her occupational duties and being a single parent of four children.

The Veteran testified at the June 2011 hearing that she was no longer working and that she had been limited in her work because of her inability to sit for very long.  Her limitations were making it difficult for her to find another job.

The Veteran also recognized that the evaluation to be assigned for newly service connected fibromyalgia, as well as the current rating for posttraumatic stress disorder and the low back disability, would have a great impact on consideration of TDIU.  The signs and symptoms of all three conditions tend to overlap, and all contributed to her employment problems.  

Remand is required to resolve the inextricably intertwined matter of evaluation of fibromyalgia.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and implementing regulations found at 38 C.F.R. § 3.159 is completed.  In particular, notify the appellant of the information and evidence needed to substantiate her TDIU claim, and inform her what portion of such evidence she should obtain and what the Secretary will attempt to obtain on her behalf.  A completed VA form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, must be requested.

2.  Promulgate a rating decision implementing the above grant of service connection for fibromyalgia, to include assignment of an initial disability evaluation.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal, to include formal adjudication of TDIU entitlement.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


